Exhibit 10.1

August 1, 2018                        

Mr. John J. Hardig

Chief Financial Officer

XPO Logistics, Inc.

Dear John:

This letter agreement (this “Agreement”) formalizes our discussions regarding
the terms and conditions of your separation from service with XPO Logistics,
Inc. (the “Company”).

Termination of Employment

Your employment with the Company will terminate on August 15, 2018 (the
“Separation Date”). You and we agree that for all purposes, including the
Employment Agreement between you and the Company, effective as of February 9,
2016 (the “Employment Agreement”), your termination of employment on the
Separation Date is a voluntary resignation by you without Good Reason (as
defined in the Employment Agreement). This Agreement shall be deemed to satisfy
your notice obligation under Section 5(f) of the Employment Agreement, and the
Term (as defined in the Employment Agreement) shall, unless earlier terminated
in accordance with the terms of the Employment Agreement, terminate on the
Separation Date.

Consulting Services

In consideration of the Company’s commitments set forth below, you agree, from
the Separation Date through September 15, 2018, to provide consulting and
advisory services to the Company on an as-needed basis, at such times and
locations as may be reasonably requested by the Company. The Company shall
reimburse you for expenses reasonably incurred in connection with your
performance of the services contemplated by this paragraph.

Compensation and Benefits for 2018 Service

You will continue to receive your base salary and to be eligible for employee
benefits through the Separation Date (so long as you remain employed by the
Company through such date). In consideration of your commitments hereunder, the
Company agrees that, subject to your continued compliance with your covenants
hereunder (including under “General Release” below) and in the Employment
Agreement, you will remain eligible for a prorated annual bonus for 2018, which
shall be paid to you in early 2019 at the same time that 2018 annual bonuses are
paid to Company executives generally, and which shall equal the bonus you would
have received had you remained employed through such payment date (as determined
by the Company), multiplied by 227/365.



--------------------------------------------------------------------------------

Outstanding Equity Awards

In consideration of your commitments hereunder, the Company agrees that, subject
to your continued compliance with your covenants hereunder (including under
“General Release” below) and in the Employment Agreement, you will remain
eligible to vest in 27,134 of the performance-based restricted stock units
granted to you on February 9, 2016 (the “2016 PRSU Award’’) that are scheduled
to vest on February 9, 2019, and such 27,134 units will vest on such date, so
long as they would have vested based on performance achievement had you remained
continuously employed by the Company through such date. Except for the 27,134
units that will remain eligible for vesting pursuant to the preceding sentence,
you will forfeit the 2016 PRSU Award in its entirety on the Separation Date.

Equity Holding Periods

In consideration of the Company’s commitments hereunder, you agree that the
“Lock- Up” restrictions set forth in Section 11(q) of the Employment Agreement
shall be extended from September 2, 2018 to November 15, 2018, provided that
such restrictions shall immediately expire upon your death or a Change of
Control (as defined in the Employment Agreement).

Restrictive Covenants

Without limitation of your other obligations to the Company under the Employment
Agreement or otherwise, you hereby acknowledge your continued obligations under
Sections 7- 10 of the Employment Agreement, including without limitation, your
obligation to return all Company property upon the Separation Date pursuant to
Section 8(e) of the Employment Agreement.

General Release

Your eligibility for a prorated 2018 annual bonus, as well as your eligibility
to vest in a portion of the 2016 PRSU Award as described above under
“Outstanding Equity Awards”, is conditioned on your execution of the general
release of claims attached hereto as Exhibit A after the Separation Date and
within the time period specified therein, and such release becoming effective
and irrevocable in accordance with its terms.

Additional Terms and Conditions

This Agreement constitutes the entire understanding between you and the Company
with respect to the subject matter hereof. The terms of this Agreement may be
changed, modified or discharged only by an instrument in writing signed by the
parties hereto. The governing law and dispute resolution provisions of the
Employment Agreement shall apply to this Agreement. If any section of this
Agreement is determined to be void, voidable or unenforceable, it shall have no
effect on the remainder of this Agreement, which shall remain in full force and
effect.

Please indicate your agreement with the terms set forth herein by your signature
below.

[Signature page follows]



--------------------------------------------------------------------------------

    Sincerely yours,     XPO LOGISTICS, INC.       /s/ Meghan Henson      

Meghan Henson

Chief Human Resources Officer

Agreed:

 

/s/ John J. Hardig John J. Hardig 8-1-18 Date

 

Letter Agreement – Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AGREEMENT

In consideration of the promises of XPO Logistics, Inc. (the “Company”) set
forth in the letter agreement between me and the Company dated August 1, 2018
(the “Letter Agreement”), and for other good and valuable consideration, I, on
behalf of myself, my heirs, personal representatives and assigns, hereby
irrevocably and unconditionally forever release the Company, its subsidiaries,
affiliates, officers, directors, benefit plans, and plan administrators
(collectively, the “Releasees”) from any and all claims, demands, causes of
action, damages, liabilities or obligations of any kind or nature whatsoever
(collectively “Claims”) arising, directly or indirectly, out of my employment
with the Company and its affiliates, including the termination of such
employment or services, or out of any other event, act or communication
occurring prior to the effective date of this Release, including all matters and
things now known and all matters and things which may hereafter be discovered,
if such there be. I acknowledge that this General Release of Claims (this
“Release”) includes but is not limited to Claims (i) for wrongful dismissal or
termination of services; (ii) arising under Federal, state or local laws,
statutes, orders or regulations that relate to the employment relationship
and/or prohibiting employment discrimination, including Claims under Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights
Act of 1866, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act of 1990, the Rehabilitation
Act, Employee Retirement Income Security Act, the Fair Labor Standards Act, the
Family and Medical Leave Act of 1993, Executive Order 11246, and in each case
any amendments thereto, (iii) under any other Federal, state or local statute or
regulation, or (iv) based on contract (including the Employment Agreement), tort
or common law, or for damages, including without limitation, punitive or
compensatory damages, or for attorneys’ fees, expenses, costs, wages, injunctive
or equitable relief, excepting only Claims with respect to my vested benefits
under the Company’s retirement and health and welfare benefit plans in which I
participated prior to my cessation of services and Claims under the Letter
Agreement with the Company dated July 31, 2018; and further, except for any Base
Salary accrued but unpaid, unused paid time-off and reimbursement for unpaid
business expenses incurred through the Separation Date. To the maximum extent
permitted by law, I represent and warrant that I have not filed, commenced or
participated in any way in any complaints, claims, actions or proceedings of any
kind against the Releasees with any federal, state or local court or any
administrative, regulatory or arbitration agency or body, and agree not to file,
commence or participate in any charge, claim or lawsuit asserting any Claims
that are released in this Release.

Each reference to a Releasee in this Release includes the Releasee, its
affiliates, subsidiaries, predecessors, successors and assigns, and its and its
affiliates’ past, present and future directors, executive committee members,
officers, members, agents, attorneys, representatives and employees, in their
individual and representative capacities.

I acknowledge that I have been given up to 21 days to consider the terms of this
Release and that I understand its terms. I acknowledge that I have been advised
of the opportunity to seek the advice of legal counsel in this matter and to
obtain my counsel’s assistance in reviewing this Agreement. I acknowledge that I
(i) have entered into this Release on a knowing and voluntary basis and have
been given adequate time to review this Release and to consider whether to sign
it, (ii) agree that the terms of this Release are binding upon me,
(iii) understand that by signing this Release, I release legal claims against
the Releasees and waive certain rights to bring claims and (iv) freely and
voluntarily consent to all terms of this Release with full understanding of what
they mean. I understand that, for a period of seven days after I sign and
deliver this Release to the Company, I have the right to revoke this Release by
delivering written notice of revocation to the Company. This Release shall not
become effective or enforceable until after the seven-day revocation period has
expired. I understand and agree that if I do not revoke this Release during the
seven-day revocation period, this Release shall become effective, irrevocable
and enforceable on the eighth day after the date on which I signed and delivered
this Release.



--------------------------------------------------------------------------------

I understand and agree that my continued right to receive payments and benefits
under the Letter Agreement after the Separation Date (as defined in the Letter
Agreement) is subject to and conditioned upon my non-revocation of this Release.
I agree that the covenants, representations and acknowledgments made in this
Release shall survive the Company’s satisfaction of its obligations under the
Letter Agreement.

Agreed:

 

 

 

John J. Hardig  

 

Date